Exhibit 10.2

 

 

COMMERCIAL PAPER DEALER AGREEMENT

4(2) PROGRAM

between

Oracle Corporation, as Issuer

and

[Dealer], as Dealer

> > > > > Concerning Notes to be issued pursuant to an Issuing and Paying Agency
> > > > > Agreement dated as of February 3, 2006 between the Issuer and JPMorgan
> > > > > Chase Bank, National Association, as Issuing and Paying Agent

 

Dated as of

[Date]



--------------------------------------------------------------------------------



COMMERCIAL PAPER DEALER AGREEMENT
4(2) Program

     Whereas, Oracle Systems Corporation (f/k/a Oracle Corporation) and the
Dealer entered into a Commercial Paper Dealer Agreement dated as of March 23,
2005 (the “Original Agreement”) in connection with the issuance and sale by
Oracle Systems Corporation of its short-term promissory notes through the
Dealer;

     Whereas, each of Oracle Systems Corporation and Siebel Systems, Inc. are
merging with (the “Merger”) wholly-owned subsidiaries of Oracle Corporation
(f/k/a Ozark Holding Inc., the “Issuer”);

     Whereas, Oracle Systems Corporation and the Dealer now desire to terminate
the Original Agreement; and

    Whereas, the Issuer now desires to establish a commercial paper program
through which its short-term promissory notes will be issued and sold.

     Now, therefore, this agreement (“Agreement”) sets forth the understandings
between (1) Oracle Systems Corporation and the Dealer regarding the termination
of the Original Agreement and (2) the Issuer and the Dealer in connection with
the issuance and sale by the Issuer of its short-term promissory notes through
the Dealer (the “Notes”).

     Certain terms used in this Agreement are defined in Section 6 hereof.

     The Addendum to this Agreement, and any Annexes or Exhibits described in
this Agreement or such Addendum, are hereby incorporated into this Agreement and
made fully a part hereof.

Section 1. Offers, Sales and Resales of Notes

     1.1 While (i) the Issuer has and shall have no obligation to sell the Notes
to the Dealer or to permit the Dealer to arrange any sale of the Notes for the
account of the Issuer, and (ii) the Dealer has and shall have no obligation to
purchase the Notes from the Issuer or to arrange any sale of the Notes for the
account of the Issuer, the parties hereto agree that in any case where the
Dealer purchases Notes from the Issuer, or arranges for the sale of Notes by the
Issuer, such Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer contained
herein or made pursuant hereto and on the terms and conditions and in the manner
provided herein.

      1.2 So long as this Agreement shall remain in effect, and in addition to
the limitations contained in Section 1.7 hereof, the Issuer shall not, without
the consent of the Dealer, offer, solicit or accept offers to purchase, or sell,
any Notes except (a) in transactions with one or more dealers which may from
time to time after the date hereof become dealers with respect to the Notes by
executing with the Issuer one or more agreements which contain provisions
substantially identical to Section 1 of this Agreement, of which the Issuer
hereby undertakes to provide the Dealer prompt notice or (b) in transactions
with the other dealers listed on the Addendum hereto, which are executing
agreements with the Issuer which contain provisions substantially identical to
Section 1 of this Agreement contemporaneously herewith. In no event shall the
Issuer offer, solicit or accept offers to purchase, or sell, any Notes directly
on its own behalf in transactions with persons other than broker-dealers as
specifically permitted in this Section 1.2.

     1.3 The Notes shall be in a minimum denomination or minimum amount,
whichever is applicable, of $250,000 or integral multiples of $1,000 in excess
thereof, will bear such interest rates, if interest bearing, or will be sold at
such discount from their face amounts, as shall be agreed upon by the



--------------------------------------------------------------------------------



Dealer and the Issuer, shall have a maturity not exceeding 365 days from the
date of issuance (exclusive of days of grace) and may have such terms as
attached as Exhibit C hereto and as specified in the Private Placement
Memorandum and shall not contain any provision for extension, renewal or
automatic “rollover.”

      1.4 The authentication, delivery and payment of the Notes shall be
effected in accordance with the Issuing and Paying Agency Agreement and the
Notes shall be either individual physical certificates or represented by
book-entry Notes registered in the name of DTC or its nominee in the form or
forms annexed to the Issuing and Paying Agency Agreement.

      1.5 If the Issuer and the Dealer shall agree on the terms of the purchase
of any Note by the Dealer or the sale of any Note arranged by the Dealer
(including, but not limited to, agreement with respect to the date of issue,
purchase price, principal amount, maturity and interest rate (in the case of
interest-bearing Notes) or discount thereof (in the case of Notes issued on a
discount basis), and appropriate compensation for the Dealer’s services
hereunder) pursuant to this Agreement, the Issuer shall cause such Note to be
issued and delivered in accordance with the terms of the Issuing and Paying
Agency Agreement and payment for such Note shall be made by the purchaser
thereof, either directly or through the Dealer, to the Issuing and Paying Agent,
for the account of the Issuer. Except as otherwise agreed, in the event that the
Dealer is acting as an agent and a purchaser shall either fail to accept
delivery of or make payment for a Note on the date fixed for settlement, the
Dealer shall promptly notify the Issuer, and if the Dealer has theretofore paid
the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer against its return of the Note to the Issuer, in the case of a
certificated Note, and upon notice of such failure in the case of a book-entry
Note.

      1.6 The Dealer and the Issuer hereby establish and agree to observe the
following procedures in connection with offers, sales and subsequent resales or
other transfers of the Notes:

>       (a) Offers and sales of the Notes by or through the Dealer shall be made
> only to the following types of investors: (i) investors reasonably believed by
> the Dealer to be Institutional Accredited Investors, (ii) non-bank fiduciaries
> or agents that will be purchasing Notes for one or more accounts, each of
> which is an Institutional Accredited Investor, and (iii) Qualified
> Institutional Buyers.
> 
>       (b) Resales and other transfers of the Notes by the holders thereof
> shall be made only in accordance with the restrictions in the legends
> described in clause (e) below.
> 
>       (c) No general solicitation or general advertising (within the meaning
> of Regulation D) shall be used in connection with the offering or sale of the
> Notes. Without limiting the generality of the foregoing, without the prior
> written approval of Dealer, the Issuer shall not issue any press release or
> place or publish any “tombstone” or other advertisement relating to the Notes.
> 
>       (d) No sale of Notes to any one purchaser shall be for less than
> $250,000 principal or face amount, and no Note shall be issued in a smaller
> principal or face amount. If the purchaser is a non-bank fiduciary acting on
> behalf of others, each person for whom such purchaser is acting must purchase
> at least $250,000 principal or face amount of Notes.
> 
>       (e) Offers and sales of the Notes by the Issuer through the Dealer
> acting as agent for the Issuer shall be made in accordance with Rule 506 under
> the Securities Act, and shall be subject to the restrictions described in the
> legend appearing on Exhibit A hereto. A legend substantially to the effect of
> such Exhibit A shall appear as part of the Private Placement Memorandum used
> in connection with offers and sales of Notes hereunder, as well as on each
> Note offered and sold pursuant to this Agreement.
> 
>       (f) The Dealer shall furnish or shall have furnished to each purchaser
> of Notes for which it has acted as the dealer a copy of the then-current
> Private Placement Memorandum unless such purchaser has previously received a
> copy of the Private Placement Memorandum as then i

2



--------------------------------------------------------------------------------



> n effect. The Private Placement Memorandum shall expressly state that any
> person to whom Notes are offered shall have an opportunity to ask questions
> of, and receive information from, the Issuer and the Dealer and shall provide
> the names, addresses and telephone numbers of the persons from whom
> information regarding the Issuer may be obtained.
> 
>       (g) The Issuer agrees, for the benefit of the Dealer and each of the
> holders and prospective purchasers from time to time of the Notes that, if at
> any time the Issuer shall not be subject to Section 13 or 15(d) of the
> Exchange Act, the Issuer will furnish, upon request and at its expense, to the
> Dealer and to holders and prospective purchasers of Notes information required
> by Rule 144A(d)(4)(i) in compliance with Rule 144A(d).
> 
>       (h) In the event that any Note offered or to be offered by Dealer would
> be ineligible for resale under Rule 144A, the Issuer shall immediately notify
> Dealer (by telephone, confirmed in writing) of such fact and shall promptly
> prepare and deliver to Dealer an amendment or supplement to the Private
> Placement Memorandum describing the Notes that are ineligible, the reason for
> such ineligibility and any other relevant information relating thereto.
> 
>       (i) The Issuer represents that it is not currently issuing commercial
> paper in the United States market in reliance upon the exemption provided by
> Section 3(a)(3) of the Securities Act. The Issuer agrees that, if the Issuer
> shall issue commercial paper after the date hereof in reliance upon such
> exemption, (a) the proceeds from the sale of the Notes will be segregated from
> the proceeds of the sale of any such commercial paper by being placed in a
> separate account; (b) the Issuer will institute appropriate corporate
> procedures to ensure that the offers and sales of notes issued by the Issuer
> pursuant to the Section 3(a)(3) exemption are not integrated with offerings
> and sales of Notes hereunder; and (c) the Issuer will comply with each of the
> requirements of Section 3(a)(3) of the Securities Act in selling commercial
> paper or other short-term debt securities other than the Notes in the United
> States.

      1.7 The Issuer hereby represents and warrants to the Dealer, in connection
with offers, sales and resales of Notes, as follows:

>       (a) Issuer hereby confirms to the Dealer that (except as permitted by
> Section 1.6(i)) within the preceding six months neither the Issuer nor any
> person other than the Dealer or the other dealers referred to in Section 1.2
> hereof acting on behalf of the Issuer has offered or sold any Notes, or any
> substantially similar security of the Issuer (including, without limitation,
> medium-term notes issued by the Issuer), to, or solicited offers to buy any
> such security from, any person other than the Dealer or the other dealers
> referred to in Section 1.2 hereof. The Issuer also agrees that, as long as the
> Notes are being offered for sale by the Dealer and the other dealers referred
> to in Section 1.2 hereof as contemplated hereby and until at least six months
> after the offer of Notes hereunder has been terminated, neither the Issuer nor
> any person other than the Dealer or the other dealers referred to in Section
> 1.2 hereof (except as contemplated by Section 1.2 hereof) will offer the Notes
> or any substantially similar security (excluding any medium-term notes issued
> by the Issuer) of the Issuer for sale to, or solicit offers to buy any such
> security from, any person other than the Dealer and the other dealers referred
> to in Section 1.2 hereof, it being understood that such agreement is made with
> a view to bringing the offer and sale of the Notes within the exemption
> provided by Section 4(2) of the Securities Act and Rule 506 thereunder and
> shall survive any termination of this Agreement. The Issuer hereby represents
> and warrants that it has not taken or omitted to take, and will not take or
> omit to take, any action that would cause the offering and sale of Notes
> hereunder to be integrated with any other offering of securities, whether such
> offering is made by the Issuer or some other party or parties.
> 
>       (b) The Issuer represents and agrees that the proceeds of the sale of
> the Notes are not currently contemplated to be used for the purpose of buying,
> carrying or trading securities within the meaning of Regulation T and the
> interpretations thereunder by the Board of Governors of the Federal Reserve
> System. The Issuer shall give the Dealer at least five business days’ prior

3



--------------------------------------------------------------------------------



> written notice before issuing any Notes the proceeds of which will or may be
> used for the purpose of buying, carrying or trading securities within the
> meaning of Regulation T and the interpretations thereunder by the Board of
> Governors of the Federal Reserve System, whether in connection with an
> acquisition of another company or otherwise. The Issuer shall also give the
> Dealer prompt notice of the actual date that it commences to purchase
> securities with the proceeds of the Notes. Thereafter, in the event that the
> Dealer purchases Notes as principal and does not resell such Notes on the day
> of such purchase, to the extent necessary to comply with Regulation T and the
> interpretations thereunder, the Dealer will sell such Notes only to offerees
> it reasonably believes to be QIBs or to QIBs it reasonably believes are acting
> for other QIBs, in each case in accordance with Rule 144A.

Section 2. Representations and Warranties of Issuer

The Issuer represents and warrants that:

      2.1 The Issuer is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has all the requisite
power and authority to execute, deliver and perform its obligations under the
Notes, this Agreement and the Issuing and Paying Agency Agreement.

      2.2 This Agreement and the Issuing and Paying Agency Agreement have been
duly authorized, executed and delivered by the Issuer and constitute legal,
valid and binding obligations of the Issuer enforceable against the Issuer in
accordance with their terms subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

      2.3 The Notes have been duly authorized, and when issued and delivered as
provided in the Issuing and Paying Agency Agreement, will be duly and validly
issued and delivered and will constitute legal, valid and binding obligations of
the Issuer enforceable against the Issuer in accordance with their terms subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

     2.4 The offer and sale of Notes in the manner contemplated hereby do not
require registration of the Notes under the Securities Act, pursuant to the
exemption from registration contained in Section 4(2) thereof and Regulation D
thereunder, and no indenture in respect of the Notes is required to be qualified
under the Trust Indenture Act of 1939, as amended.

     2.5 The Notes will rank at least pari passu with all other unsecured and
unsubordinated indebtedness of the Issuer.

     2.6 No consent or action of, or filing or registration with, any
governmental or public regulatory body or authority, including the SEC, is
required to authorize, or is otherwise required in connection with the
execution, delivery or performance of, this Agreement, the Notes or the Issuing
and Paying Agency Agreement, except as may be required by the securities or Blue
Sky laws of the various states in connection with the offer and sale of the
Notes.

      2.7 Neither the execution and delivery of this Agreement and the Issuing
and Paying Agency Agreement, nor the issuance and delivery of the Notes in
accordance with the Issuing and Paying Agency Agreement, nor the fulfillment of
or compliance with the terms and provisions hereof or thereof by the Issuer,
will (i) result in the creation or imposition of any mortgage, lien, charge or
encumbrance of any nature whatsoever upon any of the properties or assets of the
Issuer, or (ii) violate or result in a breach or an event of default under any
of the terms of the Issuer’s charter documents or by-laws, any contract or
instrument to which the Issuer is a party or by which it or its property is
bound, or any law or regulation, or any order, writ, injunction or decree of any
court or government instrumentality, to which the Issuer is subject or by which
it or its property is bound, which breach or event of default is reasonably
likely to have

4



--------------------------------------------------------------------------------



a material adverse effect on the ability of the Issuer to perform its
obligations under this Agreement, the Notes or the Issuing and Paying Agency
Agreement.

      2.8 Except as disclosed by the Issuer in the Company Information, there is
no litigation or governmental proceeding pending, or to the knowledge of the
Issuer threatened, against or affecting the Issuer or any of its subsidiaries
which is reasonably likely to result in a material adverse effect on the ability
of the Issuer to perform its obligations under this Agreement, the Notes or the
Issuing and Paying Agency Agreement.

      2.9 The Issuer is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

      2.10 Neither the Private Placement Memorandum nor the Company Information
contains any untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

      2.11 Each (a) issuance of Notes by the Issuer hereunder and (b) amendment
or supplement of the Private Placement Memorandum shall be deemed a
representation and warranty by the Issuer to the Dealer, as of the date thereof,
that, both before and after giving effect to such issuance and after giving
effect to such amendment or supplement, (i) the representations and warranties
given by the Issuer set forth above in this Section 2 remain true and correct on
and as of such date as if made on and as of such date, (ii) in the case of an
issuance of Notes, the Notes being issued on such date have been duly and
validly issued and constitute legal, valid and binding obligations of the
Issuer, enforceable against the Issuer in accordance with their terms, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law) and (iii) in the case of an issuance of Notes, since the date of the
most recent Private Placement Memorandum, there has been no material adverse
change in the condition (financial or otherwise) or operations of the Issuer and
its subsidiaries, taken as a whole, which has not been disclosed in the Company
Information or to the Dealer in writing.

Section 3. Covenants and Agreements of Issuer

The Issuer covenants and agrees that:

      3.1 The Issuer will give the Dealer prompt notice (but in any event prior
to any subsequent issuance of Notes hereunder) of any amendment to, modification
of, or waiver with respect to, the Notes or the Issuing and Paying Agency
Agreement, including a complete copy of any such amendment, modification or
waiver.

      3.2 During the term of this Agreement, the Issuer shall, whenever there
shall occur any change in the condition (financial or otherwise) or operations
of the Issuer and its subsidiaries, taken as a whole, or any development or
occurrence in relation to the Issuer that would be material to holders of the
Notes or potential holder of the Notes (including any downgrading or receipt of
any notice of intended or potential downgrading or any review for potential
change in the rating accorded any of the Issuer’s securities by any nationally
recognized statistical rating organization which has published a rating of the
Notes), upon actual knowledge thereof, and in any event prior to any subsequent
issuance of Notes hereunder, notify the Dealer (by telephone, confirmed in
writing) of such change, development, or occurrence; provided that, for the
avoidance of doubt, the parties hereto acknowledge and agree that the Issuer
shall not be required to give such notice if such disclosure to the Dealer would
require public disclosure of such information under Regulation FD.

      3.3 During the term of this Agreement, the Issuer shall from time to time
furnish to the Dealer such information as the Dealer may reasonably request,
including, without limitation, any publicly available press releases or publicly
available material provided by the Issuer to any national securities exchange or

5



--------------------------------------------------------------------------------



rating agency, regarding (i) the Issuer’s operations and financial condition,
(ii) the due authorization and execution of the Notes, and (iii) the Issuer’s
ability to pay the Notes as they mature.

      3.4 The Issuer will take all such action as the Dealer may reasonably
request to ensure that each offer and each sale of the Notes will comply with
any applicable state Blue Sky laws; provided, that the Issuer shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject.

      3.5 The Issuer will not be in default of any of its obligations hereunder,
under the Notes or under the Issuing and Paying Agency Agreement, at any time
that any of the Notes are outstanding.

      3.6 The Issuer shall not issue Notes hereunder until the Dealer shall have
received (a) an opinion or opinions of counsel to the Issuer, addressed to the
Dealer, satisfactory in form and substance to the Dealer, (b) a copy of the
executed Issuing and Paying Agency Agreement as then in effect, (c) a copy of
resolutions adopted by the Board of Directors of the Issuer, satisfactory in
form and substance to the Dealer and certified by the Secretary or similar
officer of the Issuer, authorizing execution and delivery by the Issuer of this
Agreement, the Issuing and Paying Agency Agreement and the Notes and
consummation by the Issuer of the transactions contemplated hereby and thereby,
(d) prior to the issuance of any Notes represented by a book-entry note
registered in the name of DTC or its nominee, a copy of the executed Letter of
Representations among the Issuer, the Issuing and Paying Agent and DTC and (e)
such other certificates, opinions, letters and documents as the Dealer shall
have reasonably requested.

      3.7 The Issuer shall reimburse the Dealer for all of the Dealer’s
out-of-pocket expenses related to this Agreement, including expenses incurred in
connection with its preparation and negotiation, and the transactions
contemplated hereby (including, but not limited to, the printing and
distribution of the Private Placement Memorandum), and, if applicable, for the
reasonable fees and out-of-pocket expenses of the Dealer’s counsel.

Section 4. Disclosure

      4.1 The Private Placement Memorandum which shall be provided to purchasers
and prospective purchasers of the Notes shall be prepared for use in connection
with the transactions contemplated by this Agreement. The Private Placement
Memorandum and its contents (other than the Dealer Information) shall be the
sole responsibility of the Issuer. The Private Placement Memorandum shall
contain a statement expressly offering an opportunity for each prospective
purchaser to ask questions of, and receive answers from, the Issuer concerning
the offering of Notes and to obtain relevant additional information which the
Issuer possesses or can acquire without unreasonable effort or expense.

      4.2 The Issuer agrees promptly to furnish by way of filing with the SEC or
otherwise to the Dealer the Company Information as it becomes available.

      4.3 (a) The Issuer further agrees to notify the Dealer promptly upon the
occurrence of any event relating to or affecting the Issuer that would cause the
Private Placement Memorandum then in existence to include an untrue statement of
material fact or to omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they are
made, not misleading.

      (b) In the event that the Issuer gives the Dealer notice pursuant to
Section 4.3(a) and the Dealer notifies the Issuer that it then has Notes it is
holding in inventory, the Issuer agrees promptly to supplement or amend the
Private Placement Memorandum so that such Private Placement Memorandum, as
amended or supplemented, shall not contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and the Issuer shall make such supplement or amendment available to
the Dealer.

6



--------------------------------------------------------------------------------


 

      (c) In the event that (i) the Issuer gives the Dealer notice pursuant to
Section 4.3(a) and (ii) the Dealer does not notify the Issuer that it is then
holding Notes in inventory and (iii) the Issuer chooses not to promptly amend or
supplement the Private Placement Memorandum in the manner described in clause
(b) above, then all solicitations and sales of Notes shall be suspended until
such time as the Issuer has so amended or supplemented the Private Placement
Memorandum, and made such amendment or supplement available to the Dealer.

Section 5. Indemnification and Contribution

      5.1 The Issuer will indemnify and hold harmless the Dealer, each
individual, corporation, partnership, trust, association or other entity
controlling the Dealer, any affiliate of the Dealer or any such controlling
entity and their respective directors, officers, employees, partners,
incorporators, shareholders, servants, trustees and agents (hereinafter the
“Indemnitees”) against any and all liabilities, penalties, suits, causes of
action, losses, damages, claims, costs and expenses (including, without
limitation, fees and disbursements of counsel) or judgments of whatever kind or
nature (each a “Claim”), imposed upon, incurred by or asserted against the
Indemnitees arising out of or based upon (i) any allegation that the Private
Placement Memorandum, the Company Information or any information provided by the
Issuer to the Dealer included (as of any relevant time) or includes an untrue
statement of a material fact or omitted (as of any relevant time) or omits to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading or (ii) arising out
of or based upon the breach by the Issuer of any agreement, covenant or
representation made in or pursuant to this Agreement. This indemnification shall
not apply to the extent that the Claim arises out of or is based upon Dealer
Information.

      5.2 Provisions relating to claims made for indemnification under this
Section 5 are set forth on Exhibit B to this Agreement.

      5.3 In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in this Section 5 is
held to be unavailable or insufficient to hold harmless the Indemnitees,
although applicable in accordance with the terms of this Section 5, the Issuer
shall contribute to the aggregate costs incurred by the Dealer in connection
with any Claim in the proportion of the respective economic interests of the
Issuer and the Dealer; provided, however, that such contribution by the Issuer
shall be in an amount such that the aggregate costs incurred by the Dealer do
not exceed the aggregate of the commissions and fees earned by the Dealer
hereunder with respect to the issue or issues of Notes to which such Claim
relates. The respective economic interests shall be calculated by reference to
the aggregate proceeds to the Issuer of the Notes issued hereunder and the
aggregate commissions and fees earned by the Dealer hereunder.

Section 6. Definitions

      6.1 “Claim” shall have the meaning set forth in Section 5.1.

      6.2 “Company Information” at any given time shall mean the Private
Placement

     Memorandum together with, to the extent applicable, (i) the Issuer’s most
recent annual audited financial statements and each interim financial statement
or report prepared subsequent thereto, if not included in the Issuer’s SEC
filings described in Section 6.13(i) below and (ii) any information prepared or
approved by the Issuer for dissemination to investors or potential investors in
the Notes.

     6.3 “Dealer” shall mean [Dealer].

      6.4 “Dealer Information” shall mean material concerning the Dealer and
provided by the Dealer in writing expressly for inclusion in the Private
Placement Memorandum or any amendment or supplement thereto.

      6.5 “DTC” shall mean The Depository Trust Company.

7



--------------------------------------------------------------------------------



      6.6 “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.

      6.7 “Indemnitee” shall have the meaning set forth in Section 5.1.

      6.8 “Institutional Accredited Investor” shall mean an institutional
investor that is an accredited investor within the meaning of Rule 501 under the
Securities Act and that has such knowledge and experience in financial and
business matters that it is capable of evaluating and bearing the economic risk
of an investment in the Notes, including, but not limited to, a bank, as defined
in Section 3(a)(2) of the Securities Act, or a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity.

      6.9 “Issuer” shall mean Oracle Corporation, a Delaware corporation,
formerly known as Ozark Holding Inc.

      6.10 “Issuing and Paying Agency Agreement” shall mean the issuing and
paying agency agreement described on the cover page of this Agreement, as such
agreement may be amended or supplemented from time to time.

      6.11 “Issuing and Paying Agent” shall mean the party designated as such on
the cover page this Agreement, as issuing and paying agent under the Issuing and
Paying Agency Agreement, or any successor thereto in accordance with the Issuing
and Paying Agency Agreement.

      6.12 “Non-bank fiduciary or agent” shall mean a fiduciary or agent other
than (a) a bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a
savings and loan association, as defined in Section 3(a)(5)(A) of the Securities
Act.

      6.13 “Private Placement Memorandum” shall mean offering materials prepared
in accordance with Section 4 (including (i) the Issuer’s most recent report on
Form 10-K filed with the SEC and each report on Form 10-Q or 8-K filed by the
Issuer with the SEC since the most recent Form 10-K and (ii) other material
specifically incorporated by reference therein) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance with
this Agreement (other than any amendment or supplement that has been completely
superseded by a later amendment or supplement).

      6.14 “Regulation D” shall mean Regulation D (Rules 501 et seq.) under the
Securities Act.

      6.15 “Regulation FD” shall mean Regulation FD promulgated by the SEC.

      6.16 “Qualified Institutional Buyer” shall have the meaning assigned to
that term in Rule 144A.

      6.17 “Rule 144A” shall mean Rule 144A under the Securities Act. 6.18 “SEC”
shall mean the U.S. Securities and Exchange Commission. 6.19 “Securities Act”
shall mean the U.S. Securities Act of 1933, as amended.



Section 7. General

      7.1 Unless otherwise expressly provided herein, all notices under this
Agreement to parties hereto shall be in writing and shall be effective when
received at the address of the respective party set forth in the Addendum to
this Agreement.

8



--------------------------------------------------------------------------------


      7.2 This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without regard to its conflict of laws
provisions.

      7.3 The Issuer agrees that any suit, action or proceeding brought by the
Issuer against the Dealer in connection with or arising out of this Agreement or
the Notes or the offer and sale of the Notes shall be brought solely in the
United States federal courts located in the borough of Manhattan or the courts
of the State of New York located in the Borough of Manhattan. EACH OF THE DEALER
AND THE ISSUER WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

      7.4 This Agreement may be terminated, at any time, by the Issuer, upon one
business day’s prior notice to such effect to the Dealer, or by the Dealer upon
one business day’s prior notice to such effect to the Issuer. Any such
termination, however, shall not affect the obligations of the Issuer under
Sections 3.7, 5 and 7.3 hereof or the obligations of the Dealer under Section
7.3 hereof or the respective representations, warranties, agreements, covenants,
rights or responsibilities of the parties made or arising prior to the
termination of this Agreement. The Original Agreement is hereby terminated and,
except as set forth in Section 7.4 thereof, Oracle Systems Corporation is hereby
released from all obligations thereunder.

      7.5 This Agreement is not assignable by either party hereto without the
written consent of the other party; provided, however, that the Dealer may
assign its rights and obligations under this Agreement to any affiliate.

      7.6 This Agreement may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

9



--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date and year first above written.


Oracle Corporation,
as Issuer       By:      

--------------------------------------------------------------------------------

  Name:     Title:               Oracle Systems Corporation        By:      

--------------------------------------------------------------------------------

  Name:     Title:               [Dealer]       By:      

--------------------------------------------------------------------------------

  Name:     Title:        

10



--------------------------------------------------------------------------------



ADDENDUM

1.  The other dealers referred to in clause (b) of Section 1.2 of the Agreement
are [Dealers].   2. The addresses of the respective parties for purposes of
notices under Section 7.1 are as follows:    


  For the Issuer:

Eric Ball, Vice President and Treasurer
Oracle Corporation
500 Oracle Parkway, Mailstop 5OP6
Redwood Shores, CA 94065
Telephone Number: 1-650-506-2729
Fax Number: 1-650-506-5107

        With copies to: Daniel Cooperman
Senior Vice President, General Counsel and Secretary
Oracle Corporation
500 Oracle Parkway, Mailstop 5OP7
Redwood Shores, CA 94065
Telephone Number: 1-650-506-5500
Fax Number: 1-650-506-7114         For the Dealer:                Address:      
      Attention:             Telephone number: (415) 913-3689       Fax number:
(415) 913-6288

 

 

     

     

     





--------------------------------------------------------------------------------



EXHIBIT A

FORM OF LEGEND FOR
PRIVATE PLACEMENT MEMORANDUM AND NOTES

> >      THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
> > AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE SECURITIES LAW, AND OFFERS AND
> > SALES THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH AN APPLICABLE EXEMPTION
> > FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE
> > SECURITIES LAWS. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER WILL BE DEEMED
> > TO REPRESENT THAT IT HAS BEEN AFFORDED AN OPPORTUNITY TO INVESTIGATE MATTERS
> > RELATING TO THE ISSUER AND THE NOTES, THAT IT IS NOT ACQUIRING SUCH NOTE
> > WITH A VIEW TO ANY DISTRIBUTION THEREOF AND THAT IT IS EITHER (A) AN
> > INSTITUTIONAL ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(a) UNDER
> > THE ACT (AN “INSTITUTIONAL ACCREDITED INVESTOR”) AND THAT EITHER IS
> > PURCHASING NOTES FOR ITS OWN ACCOUNT, IS A U.S. BANK (AS DEFINED IN SECTION
> > 3(a)(2) OF THE ACT) OR A SAVINGS AND LOAN ASSOCIATION OR OTHER INSTITUTION
> > (AS DEFINED IN SECTION 3(a)(5)(A) OF THE ACT) ACTING IN ITS INDIVIDUAL OR
> > FIDUCIARY CAPACITY OR IS A FIDUCIARY OR AGENT (OTHER THAN A U.S. BANK OR
> > SAVINGS AND LOAN) PURCHASING NOTES FOR ONE OR MORE ACCOUNTS EACH OF WHICH IS
> > SUCH AN INSTITUTIONAL ACCREDITED INVESTOR (i) WHICH ITSELF POSSESSES SUCH
> > KNOWLEDGE AND EXPERIENCE OR (ii) WITH RESPECT TO WHICH SUCH PURCHASER HAS
> > SOLE INVESTMENT DISCRETION; OR (B) A QUALIFIED INSTITUTIONAL BUYER (“QIB”)
> > WITHIN THE MEANING OF RULE 144A UNDER THE ACT WHICH IS ACQUIRING NOTES FOR
> > ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH IS A QIB AND WITH
> > RESPECT TO EACH OF WHICH THE PURCHASER HAS SOLE INVESTMENT DISCRETION; AND
> > THE PURCHASER ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY RELY UPON
> > THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT
> > PROVIDED BY RULE 144A. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF
> > SHALL ALSO BE DEEMED TO AGREE THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL
> > BE MADE ONLY (A) IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE ACT,
> > EITHER (1) TO THE ISSUER OR TO OR ANOTHER PERSON DESIGNATED BY THE ISSUER AS
> > A PLACEMENT AGENT FOR THE NOTES (COLLECTIVELY, THE “PLACEMENT AGENTS”), NONE
> > OF WHICH SHALL HAVE ANY OBLIGATION TO ACQUIRE SUCH NOTE, (2) THROUGH A
> > PLACEMENT AGENT TO AN INSTITUTIONAL ACCREDITED INVESTOR OR A QIB BY A
> > PLACEMENT AGENT, OR (3) TO A QIB IN A TRANSACTION THAT MEETS THE
> > REQUIREMENTS OF RULE 144A AND (B) IN MINIMUM AMOUNTS OF $250,000.

2



--------------------------------------------------------------------------------



     EXHIBIT B

FURTHER PROVISIONS RELATING TO INDEMNIFICATION

      (a) The Issuer agrees to reimburse each Indemnitee for all expenses
(including reasonable fees and disbursements of internal and external counsel)
as they are incurred by it in connection with investigating or defending any
loss, claim, damage, liability or action in respect of which indemnification may
be sought under Section 5 of the Agreement (whether or not it is a party to any
such proceedings).

      (b) Promptly after receipt by an Indemnitee of notice of the existence of
a Claim, such Indemnitee will, if a claim in respect thereof is to be made
against the Issuer, notify the Issuer in writing of the existence thereof;
provided that (i) the omission so to notify the Issuer will not relieve it from
any liability which it may have hereunder unless and except to the extent it did
not otherwise learn of such Claim and such failure results in the forfeiture by
the Issuer of substantial rights and defenses, and (ii) the omission so to
notify the Issuer will not relieve it from liability which it may have to an
Indemnitee otherwise than on account of this indemnity agreement. In case any
such Claim is made against any Indemnitee and it notifies the Issuer of the
existence thereof, the Issuer will be entitled to participate therein, and to
the extent that it may elect by written notice delivered to the Indemnitee, to
assume the defense thereof, with counsel reasonably satisfactory to such
Indemnitee; provided that if the defendants in any such Claim include both the
Indemnitee and the Issuer and the Indemnitee shall have concluded that there may
be legal defenses available to it which are different from or additional to
those available to the Issuer, the Issuer shall not have the right to direct the
defense of such Claim on behalf of such Indemnitee, and the Indemnitee shall
have the right to select separate counsel to assert such legal defenses on
behalf of such Indemnitee. Upon receipt of notice from the Issuer to such
Indemnitee of the Issuer’s election so to assume the defense of such Claim and
approval by the Indemnitee of counsel, the Issuer will not be liable to such
Indemnitee for expenses incurred thereafter by the Indemnitee in connection with
the defense thereof (other than reasonable costs of investigation) unless (i)
the Indemnitee shall have employed separate counsel in connection with the
assertion of legal defenses in accordance with the proviso to the next preceding
sentence (it being understood, however, that the Issuer shall not be liable for
the expenses of more than one separate counsel (in addition to any local counsel
in the jurisdiction in which any Claim is brought), approved by the Dealer,
representing the Indemnitee who is party to such Claim), (ii) the Issuer shall
not have employed counsel reasonably satisfactory to the Indemnitee to represent
the Indemnitee within a reasonable time after notice of existence of the Claim
or (iii) the Issuer has authorized in writing the employment of counsel for the
Indemnitee. The indemnity, reimbursement and contribution obligations of the
Issuer hereunder shall be in addition to any other liability the Issuer may
otherwise have to an Indemnitee and shall be binding upon and inure to the
benefit of any successors, assigns, heirs and personal representatives of the
Issuer and any Indemnitee. The Issuer agrees that without the Dealer’s prior
written consent, it will not settle, compromise or consent to the entry of any
judgment in any Claim in respect of which indemnification may be sought under
the indemnification provision of the Agreement (whether or not the Dealer or any
other Indemnitee is an actual or potential party to such Claim), unless such
settlement, compromise or consent includes an unconditional release of each
Indemnitee from all liability arising out of such Claim. The Issuer shall not be
liable for any settlement of any proceeding effected without its consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Issuer agrees to indemnify the Dealer from and against any loss or liability by
reason of such settlement or judgment.



--------------------------------------------------------------------------------



     EXHIBIT C

STATEMENT OF TERMS FOR INTEREST – BEARING COMMERCIAL PAPER NOTES OF
ORACLE CORPORATION

The provisions set forth below are qualified to the extent applicable by the
transaction specific Private Placement Memorandum Supplement (the “Supplement”),
if any, send to each Purchaser at the time of the transactions.

1. General. (a) The obligations of the Issuer to which these terms apply (each a
“Note”) are represented by one or more Master Notes (each, a “Master Note”)
issued in the name of (or of a nominee for) The Depository Trust Company
(“DTC”), which Master Note includes the terms and provisions for the Issuer's
Interest-Bearing Commercial Paper Notes that are set forth in this Statement of
Terms, since this Statement of Terms constitutes an integral part of the
Underlying Records as defined and referred to in the Master Note.         (b)
“Business Day” means any day other than a Saturday or Sunday that is neither a
legal holiday nor a day on which banking institutions are authorized or required
by law, executive order or regulation to be closed in New York City and, with
respect to LIBOR Notes (as defined below) is also a London Business Day. “London
Business Day” means, a day, other than a Saturday or Sunday, on which dealings
in deposits in U.S. dollars are transacted in the London interbank market.    
2. Interest. (a) Each Note will bear interest at a fixed rate (a “Fixed Rate
Note”) or at a floating rate (a “Floating Rate Note”).         (b) The
Supplement sent to each holder of such Note will describe the following terms:
(i) whether such Note is a Fixed Rate Note or a Floating Rate Note and whether
such Note is an Original Issue Discount Note (as defined below); (ii) the date
on which such Note will be issued (the “Issue Date”); (iii) the Stated Maturity
Date (as defined below); (iv) if such Note is a Fixed Rate Note, the rate per
annum at which such Note will bear interest, if any, and the Interest Payment
Dates; (v) if such Note is a Floating Rate Note, the Base Rate, the Index
Maturity, the Interest Reset Dates, the Interest Payment Dates and the Spread
and/or Spread Multiplier, if any (all as defined below), and any other terms
relating to the particular method of calculating the interest rate for such
Note; and (vi) any other terms applicable specifically to such Note. “Original
Issue Discount Note” means a Note which has a stated redemption price at the
Stated Maturity Date that exceeds its Issue Price by more than a specified de
minimis amount and which the Supplement indicates will be an “Original Issue
Discount Note”.         (c) Each Fixed Rate Note will bear interest from its
Issue Date at the rate per annum specified in the Supplement until the principal
amount thereof is paid or made available for payment. Interest on each Fixed
Rate Note will be payable on the dates specified in the Supplement (each an
“Interest Payment Date” for a Fixed Rate Note) and on the Maturity Date (as
defined below). Interest on Fixed Rate Notes will be computed on the basis of a
360-day year of twelve 30-day months.      

     



--------------------------------------------------------------------------------



If any Interest Payment Date or the Maturity Date of a Fixed Rate Note falls on
a day that is not a Business Day, the required payment of principal, premium, if
any, and/or interest will be payable on the next succeeding Business Day, and no
additional interest will accrue in respect of the payment made on that next
succeeding Business Day.

(d) The interest rate on each Floating Rate Note for each Interest Reset Period
(as defined below) will be determined by reference to an interest rate basis (a
“Base Rate”) plus or minus a number of basis points (one basis point equals
one-hundredth of a percentage point) (the “Spread”), if any, and/or multiplied
by a certain percentage (the “Spread Multiplier”), if any, until the principal
thereof is paid or made available for payment. The Supplement will designate
which of the following Base Rates is applicable to the related Floating Rate
Note: (a) the CD Rate (a “CD Rate Note”), (b) the Commercial Paper Rate (a
“Commercial Paper Rate Note”), (c) the Federal Funds Rate (a “Federal Funds Rate
Note”), (d) LIBOR (a “LIBOR Note”), (e) the Prime Rate (a “Prime Rate Note”),
(f) the Treasury Rate (a “Treasury Rate Note”) or (g) such other Base Rate as
may be specified in such Supplement.

The rate of interest on each Floating Rate Note will be reset daily, weekly,
monthly, quarterly or semi-annually (the “Interest Reset Period”). The date or
dates on which interest will be reset (each an “Interest Reset Date”) will be,
unless otherwise specified in the Supplement, in the case of Floating Rate Notes
which reset daily, each Business Day, in the case of Floating Rate Notes (other
than Treasury Rate Notes) that reset weekly, the Wednesday of each week; in the
case of Treasury Rate Notes that reset weekly, the Tuesday of each week; in the
case of Floating Rate Notes that reset monthly, the third Wednesday of each
month; in the case of Floating Rate Notes that reset quarterly, the third
Wednesday of March, June, September and December; and in the case of Floating
Rate Notes that reset semiannually, the third Wednesday of the two months
specified in the Supplement. If any Interest Reset Date for any Floating Rate
Note is not a Business Day, such Interest Reset Date will be postponed to the
next day that is a Business Day, except that in the case of a LIBOR Note, if
such Business Day is in the next succeeding calendar month, such Interest Reset
Date shall be the immediately preceding Business Day. Interest on each Floating
Rate Note will be payable monthly, quarterly or semiannually (the “Interest
Payment Period”) and on the Maturity Date. Unless otherwise specified in the
Supplement, and except as provided below, the date or dates on which interest
will be payable (each an “Interest Payment Date” for a Floating Rate Note) will
be, in the case of Floating Rate Notes with a monthly Interest Payment Period,
on the third Wednesday of each month; in the case of Floating Rate Notes with a
quarterly Interest Payment Period, on the third Wednesday of March, June,
September and December; and in the case of Floating Rate Notes with a semiannual
Interest Payment Period, on the third Wednesday of the two months specified in
the Supplement. In addition, the Maturity Date will also be an Interest Payment
Date.

If any Interest Payment Date for any Floating Rate Note (other than an Interest
Payment Date occurring on the Maturity Date) would otherwise be a day that is
not a Business Day, such Interest Payment Date shall be postponed to the next
day that is a Business Day, except that in the case of a LIBOR Note, if such
Business Day is in the next succeeding calendar month, such Interest Payment
Date shall be the immediately preceding Business Day. If the Maturity Date of a
Floating Rate Note falls on a day that is not a Business Day, the payment of
principal and interest will be made on the next succeeding Business Day, and no
interest on such payment shall accrue for the period from and after such
maturity.

Interest payments on each Interest Payment Date for Floating Rate Notes will
include accrued interest from and including the Issue Date or from and including
the last date in respect of which interest has been paid,

     2



--------------------------------------------------------------------------------



as the case may be, to, but excluding, such Interest Payment Date. On the
Maturity Date, the interest payable on a Floating Rate Note will include
interest accrued to, but excluding, the Maturity Date. Accrued interest will be
calculated by multiplying the principal amount of a Floating Rate Note by an
accrued interest factor. This accrued interest factor will be computed by adding
the interest factors calculated for each day in the period for which accrued
interest is being calculated. The interest factor (expressed as a decimal) for
each such day will be computed by dividing the interest rate applicable to such
day by 360, in the cases where the Base Rate is the CD Rate, Commercial Paper
Rate, Federal Funds Rate, LIBOR or Prime Rate, or by the actual number of days
in the year, in the case where the Base Rate is the Treasury Rate. The interest
rate in effect on each day will be (i) if such day is an Interest Reset Date,
the interest rate with respect to the Interest Determination Date (as defined
below) pertaining to such Interest Reset Date, or (ii) if such day is not an
Interest Reset Date, the interest rate with respect to the Interest
Determination Date pertaining to the next preceding Interest Reset Date, subject
in either case to any adjustment by a Spread and/or a Spread Multiplier.

The “Interest Determination Date” where the Base Rate is the CD Rate or the
Commercial Paper Rate will be the second Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is the Federal
Funds Rate or the Prime Rate will be the Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is LIBOR will be
the second London Business Day next preceding an Interest Reset Date. The
Interest Determination Date where the Base Rate is the Treasury Rate will be the
day of the week in which such Interest Reset Date falls when Treasury Bills are
normally auctioned. Treasury Bills are normally sold at auction on Monday of
each week, unless that day is a legal holiday, in which case the auction is held
on the following Tuesday or the preceding Friday. If an auction is so held on
the preceding Friday, such Friday will be the Interest Determination Date
pertaining to the Interest Reset Date occurring in the next succeeding week.

The “Index Maturity” is the period to maturity of the instrument or obligation
from which the applicable Base Rate is calculated.

The “Calculation Date,” where applicable, shall be the earlier of (i) the tenth
calendar day following the applicable Interest Determination Date or (ii) the
Business Day preceding the applicable Interest Payment Date or Maturity Date.

All times referred to herein reflect New York City time, unless otherwise
specified.

The Issuer shall specify in writing to the Issuing and Paying Agent which party
will be the calculation agent (the “Calculation Agent”) with respect to the
Floating Rate Notes. The Calculation Agent will provide the interest rate then
in effect and, if determined, the interest rate which will become effective on
the next Interest Reset Date with respect to such Floating Rate Note to the
Issuing and Paying Agent as soon as the interest rate with respect to such
Floating Rate Note has been determined and as soon as practicable after any
change in such interest rate.

All percentages resulting from any calculation on Floating Rate Notes will be
rounded to the nearest one hundred-thousandth of a percentage point, with
five-one millionths of a percentage point rounded upwards. For example,
9.876545% (or .09876545) would be rounded to 9.87655% (or .0987655). All dollar
amounts used in or resulting from any calculation on Floating Rate Notes will be
rounded, in the case of

     3



--------------------------------------------------------------------------------


U.S. dollars, to the nearest cent or, in the case of a foreign currency, to the
nearest unit (with one-half cent or unit being rounded upwards).

CD Rate Notes

> “CD Rate” means the rate on any Interest Determination Date for negotiable
> certificates of deposit having the Index Maturity as published by the Board of
> Governors of the Federal Reserve System (the “FRB”) in “Statistical Release
> H.15(519), Selected Interest Rates” or any successor publication of the FRB
> (“H.15(519)”) under the heading “CDs (Secondary Market)”.
> 
> If the above rate is not published in H.15(519) by 3:00 p.m. on the
> Calculation Date, the CD Rate will be the rate on such Interest Determination
> Date set forth in the daily update of H.15(519), available through the world
> wide website of the FRB at http://www.federalreserve.gov/releases/h15/Update,
> or any successor site or publication or other recognized electronic source
> used for the purpose of displaying the applicable rate (“H.15 Daily Update”)
> under the caption “CDs (Secondary Market)”.
> 
> If such rate is not published in either H.15(519) or H.15 Daily Update by 3:00
> p.m. on the Calculation Date, the Calculation Agent will determine the CD Rate
> to be the arithmetic mean of the secondary market offered rates as of 10:00
> a.m. on such Interest Determination Date of three leading nonbank dealers1 in
> negotiable U.S. dollar certificates of deposit in New York City selected by
> the Calculation Agent for negotiable U.S. dollar certificates of deposit of
> major United States money center banks of the highest credit standing in the
> market for negotiable certificates of deposit with a remaining maturity
> closest to the Index Maturity in the denomination of $5,000,000.
> 
> If the dealers selected by the Calculation Agent are not quoting as set forth
> above, the CD Rate will remain the CD Rate then in effect on such Interest
> Determination Date.

Commercial Paper Rate Notes

> “Commercial Paper Rate” means the Money Market Yield (calculated as described
> below) of the rate on any Interest Determination Date for commercial paper
> having the Index Maturity, as published in H.15(519) under the heading
> “Commercial Paper-Nonfinancial”.
> 
> If the above rate is not published in H.15(519) by 3:00 p.m. on the
> Calculation Date, then the Commercial Paper Rate will be the Money Market
> Yield of the rate on such Interest Determination Date for commercial paper of
> the Index Maturity as published in H.15 Daily Update under the heading
> “Commercial Paper-Nonfinancial”.
> 
>  If by 3:00 p.m. on such Calculation Date such rate is not published in either
> H.15(519) or H.15 Daily Update, then the Calculation Agent will determine the
> Commercial Paper Rate to be the Money Market Yield of the arithmetic mean of
> the offered rates as of 11:00 a.m. on such Interest Determination Date of
> three leading dealers of U.S. dollar commercial paper in New York City
> selected by the Calculation Agent for commercial paper of the Index Maturity
> placed for an industrial issuer whose bond rating is “AA,” or the equivalent,
> from a nationally recognized statistical rating organization.

--------------------------------------------------------------------------------

1 Such nonbank dealers referred to in this Statement of Terms may include
affiliates of the Dealer.


4



--------------------------------------------------------------------------------



> If the dealers selected by the Calculation Agent are not quoting as mentioned
> above, the Commercial Paper Rate with respect to such Interest Determination
> Date will remain the Commercial Paper Rate then in effect on such Interest
> Determination Date.
> 
> “Money Market Yield” will be a yield calculated in accordance with the
> following formula:

    D x 360     Money Market Yield =

--------------------------------------------------------------------------------

  x 100     360 - (D x M)  

> where “D” refers to the applicable per annum rate for commercial paper quoted
> on a bank discount basis and expressed as a decimal and “M” refers to the
> actual number of days in the interest period for which interest is being
> calculated.

Federal Funds Rate Notes

> “Federal Funds Rate” means the rate on any Interest Determination Date for
> federal funds as published in H.15(519) under the heading “Federal Funds
> (Effective)” and displayed on Moneyline Telerate (or any successor service) on
> page 120 (or any other page as may replace the specified page on that service)
> (“Telerate Page 120”).
> 
> If the above rate does not appear on Telerate Page 120 or is not so published
> by 3:00 p.m. on the Calculation Date, the Federal Funds Rate will be the rate
> on such Interest Determination Date as published in H.15 Daily Update under
> the heading “Federal Funds/(Effective)”.
> 
> If such rate is not published as described above by 3:00 p.m. on the
> Calculation Date, the Calculation Agent will determine the Federal Funds Rate
> to be the arithmetic mean of the rates for the last transaction in overnight
> U.S. dollar federal funds arranged by each of three leading brokers of Federal
> Funds transactions in New York City selected by the Calculation Agent prior to
> 9:00 a.m. on such Interest Determination Date.
> 
> If the brokers selected by the Calculation Agent are not quoting as mentioned
> above, the Federal Funds Rate will remain the Federal Funds Rate then in
> effect on such Interest Determination Date.

LIBOR Notes

> The London Interbank offered rate (“LIBOR”) means, with respect to any
> Interest Determination Date, the rate for deposits in U.S. dollars having the
> Index Maturity that appears on the Designated LIBOR Page as of 11:00 a.m.,
> London time, on such Interest Determination Date.
> 
> If no rate appears, LIBOR will be determined on the basis of the rates at
> approximately 11:00 a.m., London time, on such Interest Determination Date at
> which deposits in U.S. dollars are offered to prime banks in the London
> interbank market by four major banks in such market selected by the
> Calculation Agent for a term equal to the Index Maturity and in principal
> amount equal to an amount that in the Calculation Agent’s judgment is
> representative for a single transaction in U.S. dollars in such market at such
> time (a “Representative Amount”). The Calculation Agent will request the
> principal London office of each of such banks to provide a quotation of its
> rate. If at least two such quotations are provided, LIBOR will be the
> arithmetic mean of such quotations. If fewer than two quotations

     5



--------------------------------------------------------------------------------



> are provided, LIBOR for such interest period will be the arithmetic mean of
> the rates quoted at approximately 11:00 a.m., in New York City, on such
> Interest Determination Date by three major banks in New York City, selected by
> the Calculation Agent, for loans in U.S. dollars to leading European banks,
> for a term equal to the Index Maturity and in a Representative Amount;
> provided, however, that if fewer than three banks so selected by the
> Calculation Agent are providing such quotations, the then existing LIBOR rate
> will remain in effect for such Interest Payment Period.
> 
> “Designated LIBOR Page” means the display designated as page “3750” on
> Moneyline Telerate (or such other page as may replace the 3750 page on that
> service or such other service or services as may be nominated by the British
> Bankers’ Association for the purposes of displaying London interbank offered
> rates for U.S. dollar deposits).

Prime Rate Notes

> “Prime Rate” means the rate on any Interest Determination Date as published in
> H.15(519) under the heading “Bank Prime Loan”.
> 
> If the above rate is not published in H.15(519) prior to 3:00 p.m. on the
> Calculation Date, then the Prime Rate will be the rate on such Interest
> Determination Date as published in H.15 Daily Update opposite the caption
> “Bank Prime Loan”.
> 
> If the rate is not published prior to 3:00 p.m. on the Calculation Date in
> either H.15(519) or H.15 Daily Update, then the Calculation Agent will
> determine the Prime Rate to be the arithmetic mean of the rates of interest
> publicly announced by each bank that appears on the Reuters Screen US PRIME1
> Page (as defined below) as such bank’s prime rate or base lending rate as of
> 11:00 a.m., on that Interest Determination Date.
> 
> If fewer than four such rates referred to above are so published by 3:00 p.m.
> on the Calculation Date, the Calculation Agent will determine the Prime Rate
> to be the arithmetic mean of the prime rates or base lending rates quoted on
> the basis of the actual number of days in the year divided by 360 as of the
> close of business on such Interest Determination Date by three major banks in
> New York City selected by the Calculation Agent.
> 
> If the banks selected are not quoting as mentioned above, the Prime Rate will
> remain the Prime Rate in effect on such Interest Determination Date.
> 
> “Reuters Screen US PRIME1 Page” means the display designated as page “US
> PRIME1” on the Reuters Monitor Money Rates Service (or such other page as may
> replace the US PRIME1 page on that service for the purpose of displaying prime
> rates or base lending rates of major United States banks).

Treasury Rate Notes

“Treasury Rate” means:

(1) the rate from the auction held on the Interest Determination Date (the
“Auction”) of direct obligations of the United States (“Treasury Bills”) having
the Index Maturity specified in the

6



--------------------------------------------------------------------------------



> Supplement under the caption “INVESTMENT RATE” on the display on Moneyline
> Telerate (or any successor service) on page 56 (or any other page as may
> replace that page on that service) (“Telerate Page 56”) or page 57 (or any
> other page as may replace that page on that service) (“Telerate Page 57”), or
> 
> (2) if the rate referred to in clause (1) is not so published by 3:00 p.m. on
> the related Calculation Date, the Bond Equivalent Yield (as defined below) of
> the rate for the applicable Treasury Bills as published in H.15 Daily Update,
> under the caption “U.S. Government Securities/Treasury Bills/Auction High”, or
> 
> (3) if the rate referred to in clause (2) is not so published by 3:00 p.m. on
> the related Calculation Date, the Bond Equivalent Yield of the auction rate of
> the applicable Treasury Bills as announced by the United States Department of
> the Treasury, or
> 
>  (4) if the rate referred to in clause (3) is not so announced by the United
> States Department of the Treasury, or if the Auction is not held, the Bond
> Equivalent Yield of the rate on the particular Interest Determination Date of
> the applicable Treasury Bills as published in H.15(519) under the caption
> “U.S. Government Securities/Treasury Bills/Secondary Market”, or
> 
> (5) if the rate referred to in clause (4) not so published by 3:00 p.m. on the
> related Calculation Date, the rate on the particular Interest Determination
> Date of the applicable Treasury Bills as published in H.15 Daily Update, under
> the caption “U.S. Government Securities/Treasury Bills/Secondary Market”, or
> 
> (6) if the rate referred to in clause (5) is not so published by 3:00 p.m. on
> the related Calculation Date, the rate on the particular Interest
> Determination Date calculated by the Calculation Agent as the Bond Equivalent
> Yield of the arithmetic mean of the secondary market bid rates, as of
> approximately 3:30 p.m. on that Interest Determination Date, of three primary
> United States government securities dealers selected by the Calculation Agent,
> for the issue of Treasury Bills with a remaining maturity closest to the Index
> Maturity specified in the Supplement, or
> 
> (7) if the dealers so selected by the Calculation Agent are not quoting as
> mentioned in clause (6), the Treasury Rate in effect on the particular
> Interest Determination Date.

     “Bond Equivalent Yield” means a yield (expressed as a percentage)
calculated in accordance with the following formula:

    D x N     Bond Equivalent Yield =

--------------------------------------------------------------------------------

  x 100     360 - (D x M)  

> where “D” refers to the applicable per annum rate for Treasury Bills quoted on
> a bank discount basis and expressed as a decimal, “N” refers to 365 or 366, as
> the case may be, and “M” refers to the actual number of days in the applicable
> Interest Reset Period.

3. Final Maturity. The Stated Maturity Date for any Note will be the date so
specified in the Supplement, which shall be no later than 397 days from the date
of issuance. On its Stated Maturity Date, or any date prior to the Stated
Maturity Date on which the particular Note becomes due and payable by the

     7



--------------------------------------------------------------------------------



  declaration of acceleration, each such date being referred to as a Maturity
Date, the principal amount of each Note, together with accrued and unpaid
interest thereon, will be immediately due and payable.     4. Events of Default.
The occurrence of any of the following shall constitute an “Event of Default”
with respect to a Note: (i) default in any payment of principal of or interest
on such Note (including on a redemption thereof); (ii) the Issuer makes any
compromise arrangement with its creditors generally including the entering into
any form of moratorium with its creditors generally; (iii) a court having
jurisdiction shall enter a decree or order for relief in respect of the Issuer
in an involuntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or there shall be appointed a receiver,
administrator, liquidator, custodian, trustee or sequestrator (or similar
officer) with respect to the whole or substantially the whole of the assets of
the Issuer and any such decree, order or appointment is not removed, discharged
or withdrawn within 60 days thereafter; or (iv) the Issuer shall commence a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment of or taking
possession by a receiver, administrator, liquidator, assignee, custodian,
trustee or sequestrator (or similar official), with respect to the whole or
substantially the whole of the assets of the Issuer or make any general
assignment for the benefit of creditors. Upon the occurrence of an Event of
Default, the principal of each obligation evidenced by such Note (together with
interest accrued and unpaid thereon) shall become, without any notice or demand,
immediately due and payable. 2   5. Obligation Absolute. No provision of the
Issuing and Paying Agency Agreement under which the Notes are issued shall alter
or impair the obligation of the Issuer, which is absolute and unconditional, to
pay the principal of and interest on each Note at the times, place and rate, and
in the coin or currency, herein prescribed.   6. Supplement. Any term contained
in the Supplement shall supercede any conflicting term contained herein.

   

--------------------------------------------------------------------------------

2 Unlike single payment notes, where a default arises only at the stated
maturity, interest-bearing notes with multiple payment dates should contain a
default provision permitting acceleration of the maturity if the Issuer defaults
on an interest payment.        

8


--------------------------------------------------------------------------------



Opinion of General Counsel of Issuer Pursuant to the Dealer Agreement

     _____________, 2006

[Dealer]
     and the other Dealers named in the Addendum
     (collectively, the “Dealers”) to the
     Agreement (as defined below)
600 Montgomery Street
San Francisco, CA 94111

Ladies and Gentlemen:

     I am Senior Vice President, General Counsel and Secretary to Oracle
Corporation, a Delaware corporation (the “Company”), and have acted as internal
counsel to the Company in connection with (i) the Dealer Agreement dated
February 3, 2006 (together with the Addendum and Exhibits attached thereto, the
“Agreement”) between the Company and you, (ii) the Issuing and Paying Agency
Agreement dated February 3, 2006 (the “Issuing and Paying Agency Agreement”)
between the Company and JPMorgan Chase Bank, National Association, as issuing
and paying agent (the “Agent”), and (iii) the proposed offering and sale by the
Company in the United States of commercial paper in the form of short-term
promissory notes (the “Notes”). This opinion is being delivered to you pursuant
to Section 3.6 of the Agreement. Capitalized terms used herein and not otherwise
defined herein shall have the meanings herein ascribed thereto in the Agreement.

     I, or an attorney on my staff, have reviewed the executed originals or
copies of the following:

  (a) the Agreement;     (b) the Issuing and Paying Agency Agreement;     (c)
the specimen form of the Notes;     (d) the Private Placement Memorandum dated
February 3, 2006;     (e) the Certificate of Incorporation and Bylaws of the
Company, each in effect at the date hereof; and     (f) the resolutions adopted
by the Board of Directors of the Company dated [ ], 2006, relating to the
transactions contemplated by the Agreement.  

     In addition, I, or an attorney on my staff, have examined originals or
copies, certified or otherwise identified to my satisfaction, of such documents,
corporate records, certificates of public officials and other instruments, and
have conducted such other investigations of fact and law, as I have deemed
necessary or advisable for purposes of this opinion.

     Upon the basis of the foregoing and subject to the limitations,
qualifications, exceptions and assumptions set forth herein, I am of the opinion
that:

     1. The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.

     9



--------------------------------------------------------------------------------



     2. The execution, delivery and performance by the Company of its
obligations under the Agreement, the Issuing and Paying Agency Agreement and,
when issued and delivered in accordance with the Issuing and Paying Agency
Agreement, the Notes are within the Company’s corporate powers and have been
duly authorized by all necessary corporate action.

     3. Each of the Agreement and the Issuing and Paying Agency Agreement has
been duly executed and delivered on behalf of the Company and the Notes, when
issued and delivered in accordance with the Issuing and Paying Agency Agreement,
will be duly and validly issued and delivered.

     4. The Notes, when issued and delivered in accordance with the Issuing and
Paying Agency

     Agreement, will, to my knowledge, rank at least pari passu with all other
unsecured and unsubordinated indebtedness of the Company.

     5. The execution and delivery of the Agreement and the Issuing and Paying
Agency Agreement by the Company, the issuance and delivery of the Notes in
accordance with the Issuing and Paying Agency Agreement by the Company and the
performance of its obligations thereunder will not, to my knowledge, result in
the creation or imposition of any material lien, charge or encumbrance upon any
assets of the Company and will not contravene (a) the Certificate of
Incorporation (as amended to the date hereof) or the Bylaws (as amended to the
date hereof) of the Company or (b) any material contractual or material legal
restriction contained in any agreement or instrument (i) which is presently in
effect, (ii) to which the Company is a party or relating to or affecting any of
its material properties, (iii) which the Company has filed as an exhibit to any
of its filings with the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), and (iv) the contravention of
which, singly or collectively, is likely to have a material adverse effect on
the ability of the Company to perform its obligations under the Agreement, the
Issuing and Paying Agency Agreement or the Notes (“Material Adverse Effect”).

     6. To my knowledge, there are no pending or overtly threatened actions or
proceedings against the Company or any of its subsidiaries before any court,
governmental agency or arbitrator in the United States that purport to affect
the legality, validity, binding effect or enforceability of the Agreement or the
Issuing and Paying Agency Agreement or, when issued and delivered in accordance
with the Issuing and Paying Agency Agreement, any of the Notes or the
consummation of the transactions contemplated thereby or that are likely to have
a Material Adverse Effect; provided however, that no opinion is given as to
whether any of the actions or proceedings specifically disclosed in the
Company’s 1934 Act filings may have a Material Adverse Effect. For purposes of
the opinion in this paragraph 6, I have not searched the records of any court,
governmental agency or arbitration panel or organization.

     The foregoing opinions are subject to the following limitations,
qualifications, exceptions and assumptions:

     (a) As to various provisions in the Agreement, the Notes and the Issuing
and Paying Agency Agreement that grant the Agent or the Dealers certain rights
to make determinations or take actions in their discretion, I assume that such
discretion will be exercised in good faith and in a commercially reasonable
manner.

     (b) I express no opinion as to compliance with applicable antifraud
statutes, rules or regulations of applicable state and federal laws concerning
the issuance or sale of securities.

     I am a member of the bar of the State of California and the foregoing
opinions are limited to the laws of the State of California, the federal laws of
the United States of America and, with respect to paragraphs 1, 2, 3 and 5(a)
above only, the Delaware General Corporation Law. I express no opinion as to any
matter relating to patents, trademarks, copyrights or other intellectual
property.

10



--------------------------------------------------------------------------------



     This opinion is rendered solely to you in connection with the above matter.
This opinion may not be relied upon by you for any other purpose or relied upon
by any other person without my prior written consent, except that Standard &
Poor’s Ratings Group (a division of McGraw-Hill Companies, Inc.), Moody’s
Investors Service, Inc., Fitch’s Investor Service, Inc. and the Agent may rely
on this opinion as if it had been addressed to them.


  Very truly yours,       Daniel Cooperman

 

 

     11



--------------------------------------------------------------------------------



Opinion of Davis Polk & Wardwell
Counsel to the Issuer, pursuant to the Dealer Agreement

     _____________, 2006

[Dealer]
     and the other Dealers named in the Addendum
     (collectively, the “Dealers”) to the Agreement
     (as defined below)
600 Montgomery Street
San Francisco, CA 94111

     Ladies and Gentlemen:

     We have acted as special counsel for Oracle Corporation, a Delaware
corporation (the “Company”), in connection with (i) the Dealer Agreement dated
February 3, 2006 (together with the Addendum and Exhibits attached thereto, the
“Agreement”) between the Company and you, (ii) the Issuing and Paying Agency
Agreement dated February 3, 2006 (the “Issuing and Paying Agency Agreement”)
between the Company and JPMorgan Chase Bank, National Association., as issuing
and paying agent (the “Agent”), and (iii) the proposed offering and sale by the
Company in the United States of commercial paper in the form of short-term
promissory notes (the “Notes”). This opinion is delivered pursuant to Section
3.6 of the Agreement.

     We have examined originals or copies, certified or otherwise identified to
our satisfaction, of such documents, corporate records, certificates of public
officials and other instruments as we have deemed necessary for the purposes of
rendering this opinion.

     We have participated in the preparation of the Private Placement Memorandum
dated February 3, 2006 relating to the Notes (the “Private Placement
Memorandum”).

     We have assumed the conformity of any documents filed with the Securities
and Exchange Commission (the “Commission”) via the Electronic Data Gathering,
Analysis and Retrieval System (“EDGAR”), except for required EDGAR formatting
changes, to physical copies of the documents delivered to the Company and
submitted for our examination.

     Capitalized terms used but not otherwise defined herein are used as defined
in the Agreement.

     Based upon the foregoing, we are of the opinion that:

     1. Each of the Agreement and the Issuing and Paying Agency Agreement is,
assuming due authorization, execution and delivery by the Company, a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and general principles of equity, and
except as rights to indemnification and contribution under the Agreement may be
limited by applicable law.

     2. The Notes, assuming due authorization by the Company and authentication,
issuance, delivery and payment in accordance with the provisions of the Issuing
and Paying Agency Agreement, will be valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and general principles of equity.

     3. No consent, approval, authorization or order of, or qualification with,
any governmental body or agency under United States federal or New York state
law that in our experience is normally applicable to general business
corporations in relation to transactions of the type contemplated by the
Agreement, the Issuing and Paying Agency Agreement and the Notes is required for
the performance by the Company of its obligations under the

     12



--------------------------------------------------------------------------------



     Agreement, the Issuing and Paying Agency Agreement and the Notes, except
such as have been obtained and such as may be required under state securities or
Blue Sky laws in connection with the offer and sale of the Notes.

     4. The execution and delivery by the Company of, and the performance of its
obligations under, the

     Agreement, the Issuing and Paying Agency Agreement and the Notes will not
contravene any provision of United States federal or New York state law that in
our experience is normally applicable to general business corporations in
relation to transactions of the type contemplated by the Agreement, the Issuing
and Paying Agency Agreement and the Notes.

     5. The Company is not and, after giving effect to the offering and sale of
the Notes and the application of proceeds thereof as described in the Private
Placement Memorandum, will not be an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

     6. Assuming compliance by the Company and each Dealer with its respective
agreements in Sections 1.6 and 1.7 of the Agreement and compliance by each
purchaser of the Notes with the offering and transfer procedures and
restrictions described in the Private Placement Memorandum, it is not necessary
to register the Notes under the Securities Act of 1933, as amended, and no
indenture in respect of the Notes is required to be qualified under the Trust
Indenture Act of 1939, as amended.

     The foregoing opinion is subject to the following qualifications:

     A. We express no opinion as to provisions in the Agreement or the Issuing
and Paying Agency Agreement that purport to waive objections to venue, claims
that a particular jurisdiction is an inconvenient forum or the like.

     B. We express no opinion as to whether a United States federal court would
have subject-matter or personal jurisdiction over a controversy arising under
the Agreement or the Issuing and Paying Agency Agreement.

     C. With respect to our opinion in paragraph 3 above, we express no opinion
as to whether the purchase of the Notes constitutes a “prohibited transaction”
under Section 406 of the Employee Retirement Income Security Act of 1974, as
amended, or Section 4975 of the Internal Revenue Code of 1986, as amended.

     D. We express no opinion regarding compliance with, or non-contravention
of, Regulation T and the interpretations thereunder by the Board of Governors of
the Federal Reserve System.

     We are members of the Bar of the State of New York and the foregoing
opinion is limited to the laws of the State of New York, the General Corporation
Law of the State of Delaware and the federal laws of the United Sates.

     This opinion is rendered solely to you in connection with the above matter.
This opinion may not be relied upon by you for any other purpose or relied upon
by or furnished to any other person without our prior written consent, except
that Standard & Poor’s Ratings Group (a division of the McGraw-Hill Companies,
Inc.), Moody’s Investors Service, Inc., Fitch’s Investor Service, Inc. and the
Agent may rely on this opinion as if it had been addressed to them.




  Very truly yours,        

 

 

     13



--------------------------------------------------------------------------------



Model Certificate as to Resolutions3
[Name of Issuer]

      I, ____________, the [Assistant] Secretary of _______________, a
_____________ corporation (the “Issuer”), do hereby certify, in connection with
the issuance and sale of short-term promissory notes under the Commercial Paper
Dealer Agreement dated ____________ , 200_ (the “Agreement”, the terms defined
therein being used herein as therein defined) between the Issuer and
_______________ (the “Dealer”), that:

      1. The following resolution was duly adopted by the Board of Directors of
the Issuer [by unanimous written consent dated _____, 200_] [at a meeting
thereof duly called and held on _______, 200_, at which meeting a quorum was
present and acting throughout], and such resolution has not been amended,
modified or revoked and is in full force and effect on the date hereof:

>       RESOLVED, that the Chairman of the Board, the President, the Executive
> Vice President, any Vice President and the Treasurer of the Issuer be, and
> each of them hereby is, authorized to: (i) borrow for the use and benefit of
> the Issuer from time to time up to an aggregate of $___________
> at any one time outstanding through the issuance of commercial paper notes;
> (ii) execute such commercial paper notes in the name and on behalf of the
> Issuer; (iii) execute and deliver, (A) a Commercial Paper Dealer Agreement
> between the Issuer and_____________ , as Dealer, providing, among other
> things, for the sale of commercial paper notes on behalf of the Issuer and the
> indemnification of the Dealer in connection therewith and (B) an Issuing and
> Paying Agency Agreement between the Issuer and_____________ , as issuing and
> paying agent; (iv) delegate to any other officers or employees of the Issuer
> authority to give instructions to the Dealer pursuant to the Agreement; and
> (v) do such acts and execute such other instruments and documents as may be
> necessary and proper to effect the transactions contemplated hereby including
> (A) amending documents referred to herein and (B) appointing additional
> dealers and successors to any of the parties named.

      2. Each of the Agreement and the Issuing and Paying Agency Agreement, as
executed and delivered by the Issuer, is substantially in the form thereof
approved by the Board of Directors and referred to in the resolution set forth
in paragraph 1 hereof.

     IN WITNESS WHEREOF, I have signed this certificate the _____ day of
_________ , 200_.




     

--------------------------------------------------------------------------------

  Assistant Secretary

 

________________________


3This model certificate will serve as a guide for resolutions adopted by the
Issuer. Any resolutions actually adopted, regardless of form, should cover all
the substantive matters covered in this model, and a certificate substantially
to the effect of this model is required to be delivered to the Dealer under
Section 3.6(c) of the Agreement.

--------------------------------------------------------------------------------

